

Exhibit 10.46

JACOBS ENGINEERING GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
(Performance Shares - Earnings Per Share Growth)
This Agreement is executed as of this ____ day of __________ 20__ by and between
JACOBS ENGINEERING GROUP INC. (the “Company”) and _________________ (“Employee”)
pursuant to the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan (the
“Plan”). Unless the context clearly indicates otherwise, all terms defined in
the Plan and used in this Agreement (whether or not capitalized) have the
meanings as set forth in the Plan.
1.Restricted Stock Units
Pursuant to the Plan, and in consideration for services rendered to the Company
or Related Company or for their benefit, the Company hereby issues, as of the
above date (the “Award Date”) to Employee an award of restricted stock units in
accordance with Paragraph 13 of the Plan and the terms and conditions of this
Agreement (the “Award”). The target number of restricted stock units Employee is
eligible to earn under this Agreement is ______________ (the “Target Earnings
Per Share Growth Restricted Stock Units”). Each restricted stock unit represents
the right to receive one share of Jacobs Common Stock (subject to adjustment
pursuant to the Plan) in accordance with the terms and subject to the conditions
(including the vesting conditions) set forth in this Agreement and the Plan.
2.Vesting, Distribution
(a)
The Award shall not be vested as of the Award Date and shall be forfeitable by
Employee without consideration or compensation unless and until otherwise vested
pursuant to the terms of this Agreement.

(b)
The number of restricted stock units earned under this Agreement shall be equal
to the sum of the following (the “Earned Earnings Per Share Growth Restricted
Stock Units”):

1.
An amount, not less than zero, equal to one-third of the Target Earnings Per
Share Growth Restricted Stock Units multiplied by the Earnings Per Share Growth
Performance Multiplier (as defined herein) determined based upon the growth in
the Company's Earnings Per Share (as defined herein) from fiscal year 2015 to
fiscal year 2016; plus

2.
An amount, not less than zero, equal to (A) two-thirds of the Target Earnings
Per Share Growth Restricted Stock Units multiplied by the Earnings Per Share
Growth Performance Multiplier determined based upon the Compound Annual Growth
Rate (as defined herein) in the Company's Earnings Per Share for fiscal year
2017 as compared to fiscal year 2015 minus (B) the amount determined pursuant to
paragraph 2(b)(1) above; plus

3.
An amount, not less than zero, equal to (A) the Target Earnings Per Share Growth
Restricted Stock Units multiplied by the Earnings Per Share Growth Performance
Multiplier determined based upon the Compound Annual Growth Rate in the
Company's Earnings Per Share for fiscal year





--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Performance Shares – Earnings Per Share Growth
Page 2 of 7        Exhibit 10.46

2018 as compared to fiscal year 2015 minus (B) the amount determined pursuant to
paragraphs 2(b)(1) and 2(b)(2) above.
The “Compound Annual Growth Rate” for purposes of paragraphs 2(b)(2) and 2(b)(3)
above shall be the growth rate which when multiplied twice times fiscal 2015
Earnings Per share (in the case of paragraph 2(b)(2)) or three times fiscal 2015
Earnings Per Share (in the case of paragraph 2(b)(3)) results, respectively, in
a number equal to actual fiscal 2017 Earnings Per Share and fiscal 2018 Earnings
Per Share. The Earnings Per Share Growth Performance Multiplier for purposes of
the above calculations will be determined by reference to the following table
based upon the growth rate in the Company's Earnings Per Share over the relevant
fiscal periods:
Earnings Per Share Growth Rate
Earnings Per Share Growth Performance Multiplier
Less than 4%
0
4%
50%
7.5%
100%
15%
150%
20% or greater
200%

If the Company's growth rate in Earnings Per Share over the applicable fiscal
periods is between 4% and 7.5%, 7.5% and 15%, or 15% and 20%, the Earnings Per
Share Growth Performance Multiplier will be determined using straight line
interpolation based on the actual growth rate in Earnings Per Share.
For purposes of this Section 2(b), “Earnings Per Share” for any fiscal period is
computed by dividing Net Earnings by the weighted average number of shares of
the Company’s common stock outstanding during the period. Net Earnings means the
net earnings attributable to the Company as reported in its consolidated
financial statements for such period determined in accordance with accounting
principles generally accepted in the United States (“GAAP”) (A) as may be
adjusted to eliminate the effects of (i) costs associated with restructuring
activities, as determined in accordance with GAAP, regardless of whether the
Company discloses publicly the amount of such restructuring costs or the fact
that the Company engaged in restructuring activities during the periods
restructuring costs were incurred; and (ii) gains or losses associated with
discontinued operations, as determined in accordance with GAAP, but limited to
the first reporting period an operation is determined to be discontinued and all
subsequent periods (i.e., there will be no retroactive application of this
adjustment); and (B) as adjusted for all gains or losses associated with events
or transactions that the HR&C Committee has made a finding are unusual in
nature, infrequently occurring and otherwise not indicative of the Company’s
normal operations, and therefore, not indicative of the underlying Company
performance. For purposes of this part (B), such events or transactions could
include: (i) settlements of claims and litigation; (ii) disposals of operations
including a disposition of a significant amount of the Company’s assets;
(iii) losses on sales of investments; and (iv) changes in laws and/or
regulations.




--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Performance Shares – Earnings Per Share Growth
Page 3 of 7        Exhibit 10.46

(c)
After the Award Date, a number of restricted stock units equal to the Earned
Earnings Per Share Growth Restricted Stock Units will become 100% vested
(referred to as “Vested Units”) on the third anniversary of the Award Date (the
“Maturity Date”), provided that, except as provided in subparagraph (d) below,
Employee remains continuously employed by the Company or Related Company through
such Maturity Date.

(d)
Notwithstanding anything herein to the contrary, in the event that Employee’s
employment with the Company terminates as a result of Employee’s Retirement
prior to the Maturity Date, this Award shall remain outstanding and shall vest
on the Maturity Date (based on actual performance through the entire performance
period); provided, that on the Maturity Date only a pro-rated portion (based on
the number of days during the period between the Award Date and the Maturity
Date that Employee was employed by the Company prior to Employee’s Retirement)
of the Earned Earnings Per Share Growth Restricted Stock Units will become
vested, with the remainder of the Award forfeited at that time.

(e)
Notwithstanding anything herein to the contrary, in the event of a Change in
Control, the number of Earned Earnings Per Share Growth Restricted Stock Units
shall be determined as of the date such Change in Control is consummated, rather
than the Maturity Date, with the number of Earned Earnings Per Share Growth
Restricted Stock Units determined as set forth in Section 2(b) hereof, except
that: (1) if the Change in Control occurs prior to the last day of fiscal year
2016, the Earnings Per Share Growth Performance Multiplier will be 100%; and (2)
if the Change in Control occurs upon or after the last day of fiscal year 2016,
the number of Earned Earnings Per Share Growth Restricted Stock Units will be
determined pursuant to Section 2(b) based upon performance through the the last
day of the fiscal year immediately preceding or coinciding with the date of the
Change in Control, plus an additional number of restricted stock units, not less
than zero, equal to (A) the Target Earnings Per Share Growth Restricted Stock
Units multiplied by the Earnings Per Share Growth Performance Multiplier
determined based upon the applicable Compound Annual Growth Rate in the
Company's Earnings Per Share through the end of the last fiscal quarter
completed on or prior to the date of the Change in Control, minus (B) the amount
determined pursuant to Section 2(b) based upon performance through the last day
of the fiscal year immediately preceding or coinciding with the date of the
Change in Control.

Following a Change in Control, except as otherwise set forth in the Plan
(including Schedule B thereof), the Earned Earnings Per Share Growth Restricted
Stock Units shall remain outstanding and subject to the terms and conditions of
the Plan and this Agreement, including the vesting condition of continued
employment through the Maturity Date.
(f)
Except as set forth herein and in the Plan (including Schedule B thereof the
terms of which shall apply to the Award to the extent such terms do not conflict
with the terms hereof), Employee has no rights, partial or otherwise in the
Award and/or any shares of Jacobs Common Stock subject thereto unless and until
the Award has been earned and vested pursuant to this Section 2.





--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Performance Shares – Earnings Per Share Growth
Page 4 of 7        Exhibit 10.46

(g)
Each Vested Unit shall be settled by the delivery of one share of Common Stock
(subject to adjustment under the Plan). Settlement will occur as soon as
practicable following certification by the Company of the number of Earnings Per
Share Growth Restricted Stock Units and passage of the Maturity Date (or, if
earlier, the date the Award becomes vested pursuant to the terms of the Plan,
including Schedule B thereof), but in no event later than 30 days following the
Maturity Date (or such earlier date that the Award becomes vested). No
fractional shares shall be issued pursuant to this Agreement.

(h)
Neither the Award, nor any interest therein nor shares of Jacobs Common Stock
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

3.Section 409A Compliance
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to comply with the requirements of Section 409A of the Code, to
avoid the imposition of any additional or accelerated taxes or other penalties
under Section 409A of the Code. The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan
and this Agreement and shall interpret the terms of each consistently therewith.
Under no circumstances, however, shall the Company have any liability under the
Plan or this Agreement for any taxes, penalties or interest due on amounts paid
or payable pursuant to the Plan and/or this Agreement, including any taxes,
penalties or interest imposed under Section 409A of the Code.
4.Status of Participant
Employee shall have no rights as a stockholder (including, without limitation,
any voting rights or rights to receive dividends with respect to the shares of
Jacobs Common Stock subject to the Award) with respect to either the Award
granted hereunder or the shares of Jacobs Common Stock underlying the Award,
unless and until such shares are issued in respect of Vested Units, and then
only to the extent of such issued shares.
5.Nature of Award
In accepting the Award, Employee acknowledges, understands and agrees that:
(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
The Award of the restricted stock units hereunder is voluntary and occasional
and does not create any contractual or other right to receive future Awards of
restricted stock units, or any benefits in lieu of restricted stock units, even
if restricted stock units have been awarded in the past;

(c)
All decisions with respect to future restricted stock unit or other awards, if
any, will be at the sole discretion of the Company;





--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Performance Shares – Earnings Per Share Growth
Page 5 of 7        Exhibit 10.46

(d)
The Award and Employee's participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or services contract with
the Company, or any Related Companies and shall not interfere with the ability
of the Company, or any Related Company, as applicable, to terminate Employee's
employment or service relationship (if any);

(e)
The Award and the shares of Jacobs Common Stock subject to the Award, the value
of same, and any ultimate gain, loss, income or expense associated with the
Award are not part of Employee's normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(f)
No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award for any reason, including forfeiture resulting from Employee
ceasing to provide employment or other services to the Company or any Related
Company (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Employee is employed or
the terms of Employee's employment agreement, if any), and in consideration of
the Award to which Employee is otherwise not entitled, Employee irrevocably
agrees never to institute or allow to be instituted on his or her behalf any
claim against the Company or any of its Related Companies, waives his or her
ability, if any, to bring any such claim, and releases the Company and any
Related Companies from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Employee shall be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claim.

6.Data Privacy
Employee understands that the Company and/or a Related Company may hold certain
personal information about the Employee, including, but not limited to,
Employee's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Jacobs Common Stock or directorships held in the Company, details
of all Awards or any other entitlement to shares of Jacobs Common Stock awarded,
canceled, exercised, vested, unvested or outstanding in Employee's favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).
Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee's personal data as described
in this Agreement and any other Award materials by and among, as applicable, the
Company and its Related Companies for the exclusive purpose of implementing,
administering and managing Employee's participation in the Plan.
Employee understands that Data will be transferred to the Company's broker,
administrative agents or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of the Data may be located




--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Performance Shares – Earnings Per Share Growth
Page 6 of 7        Exhibit 10.46

in the United States or elsewhere, and that the recipients' country (e.g., the
United States) may have different data privacy laws and protections than
Employee's country. Employee understands that if he or she resides outside the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Employee understands that Data will be held only as long as
is necessary to implement, administer and manage Employee's participation in the
Plan.
7.Payment of Withholding Taxes
Employee acknowledges that, regardless of any action taken by the Company or
Related Companies or, if different, Employee’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Employee’s participation in the Plan and legally applicable to Employee or
deemed by the Company, Related Company or the Employer in its discretion to be
an appropriate charge to Employee even if legally applicable to the Company,
Related Company or the Employer (“Tax-Related Items”), is and remains Employee’s
responsibility and may exceed the amount actually withheld by the Company,
Related Company or the Employer. Employee further acknowledges and agrees that
the Company or Related Company and/or the Employer may, if it so determines,
offset any Employer tax liabilities deemed applicable to Employee by reducing
the shares of Jacobs Common Stock otherwise deliverable to Employee pursuant to
this Agreement. Employee further acknowledges that the Company, Related Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
restricted stock units including, but not limited to, the grant, vesting or
settlement of the restricted stock units, the subsequent sale of shares of
Jacobs Common Stock acquired pursuant to such settlement; and (2) do not commit
to and are under no obligation to structure the terms of the Award or any aspect
of the restricted stock units to reduce or eliminate Employee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Employee is
subject to Tax-Related Items in more than one jurisdiction between the Award
Date and the date of any relevant taxable or tax withholding event, as
applicable, Employee acknowledges that the Company, Related Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to issue or deliver any shares of Jacobs Common Stock to the Employee
until the obligation for any Tax-Related Items due in connection with the Award
has been satisfied.
Under no circumstances can the Company be required to withhold from the shares
of Jacobs Common Stock that would otherwise be delivered to Employee upon
settlement of the Award a number of shares having a total Fair Market Value that
exceeds the amount of withholding taxes as determined by the Company at the time
the Award vests.
8.Services as Employee
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company, affects the Employee's status as an employee
at will who is subject to termination without cause, confers upon the Employee
any right to remain employed by or in service to the Company, interferes in any
way with the right of the Company at any time to terminate such employment or
services, or affects the right of the Company to increase or decrease the
Employee's other compensation or benefits. Nothing in this paragraph, however,
is




--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Performance Shares – Earnings Per Share Growth
Page 7 of 7        Exhibit 10.46

intended to adversely affect any independent contractual right of the Employee
without his consent thereto.
9.Miscellaneous Provisions
This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. Subject to the limitations of the Plan, the
Company may, with the written consent of Employee, amend this Agreement. This
Agreement shall be construed, administered and enforced according to the laws of
the State of California.
10.Clawback
Employee agrees that if Employee is or becomes a section 16 executive officer of
the Company, in the event of any Inaccurate Financial Statement, Employee will
return to the Company on demand all incentive-based compensation payments
(whether under this Award, the Plan or otherwise) made to Employee during the
3-year period preceding the date on which the Company is required to prepare an
accounting restatement that are in excess of what would have been paid had such
incentive-based compensation instead been determined under the accounting
restatement (the “Payments”).  In addition, Employee agrees to application of
any clawback, forfeiture, recoupment, or similar requirement required to apply
to incentive-based compensation granted to Employee under any current or future
applicable law or listing standard or regulatory body requirement.  An
“Inaccurate Financial Statement” is any inaccurate financial statement due to
material noncompliance by the Company with any financial reporting requirements
under the securities laws.
11.Agreement of Employee
By signing below or electronically accepting this Award, Employee (1) agrees to
the terms and conditions of this Agreement, (2) confirms receipt of a copy of
the Plan and all amendments and supplements thereto, and (3) appoints the
officers of the Company as Employee's true and lawful attorney-in-fact, with
full power of substitution in the premises, granting to each full power and
authority to do and perform any and every act whatsoever requisite, necessary,
or proper to be done, on behalf of Employee which, in the opinion of such
attorney-in-fact, is necessary or prudent to effect the forfeiture of the Award
to the Company, or the delivery of the Jacobs Common Stock to Employee, in
accordance with the terms and conditions of this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.


JACOBS ENGINEERING GROUP INC.
By:
                            Steven J. Demetriou, President and Chief
                                Executive Officer


